Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180113381 A1, hereinafter “Li”), in view of Aschwanden et al.  (US 20190104239 A1, hereinafter “Aschwanden”).

Regarding claim 1, Li teaches an autofocus testing method (Figs. 1-6, [0027]: apparatuses and methods for autofocus testing), comprising: 
fixing a camera module (Figs. 1-3, [0032]: camera 300 to be tested) and at least two test members sequentially at different positions on one axis (Figs. 1-3, [0032]-[0033]: first focusing plate 100 and second focusing plate 200 are located right in front of a lens of the camera to be tested 300 in sequence and with a space between each other); 
controlling the camera module to capture images of each of the at least two test members (Figs. 1-3, [0044]: the camera to be tested 300 can aim at the first focusing plate 100 and the second focusing plate 200 respectively, thus achieving the autofocus shooting under different distances).
Li does not teach recording a driving current of the camera module and an object distance between the camera module and one of the at least two test members, when a sharpness of the image of the test member reaches a preset threshold value; generating a correspondence table between the driving currents and object distances.
However, Aschwanden discloses recording a driving current of the camera module and an object distance between the camera module and one of the at least two test members, when a sharpness of the image of the test member reaches a preset threshold value; generating a correspondence table between the driving currents and object distances ([0272]: storing an electrical current signal at which a generated image had a highest sharpness together with a measured distance between an optical device and an object (particularly said current signal and measured distance are stored in a semiconductor memory of the optical device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recording a driving current of the camera module and an object distance between the camera module and one of the at least two test members, when a sharpness of the image of the test member reaches a Aschwanden into Li testing system. The suggestion/ motivation for doing so would be to calibrate an autofocus function of an optical device (Aschwanden: [0268]).

Regarding claim 2, The Li and Aschwanden combination teaches the autofocus testing method of claim 1, in addition the combination discloses wherein the camera module comprises a lens (Li; Figs. 1-3, [0032]: the lens of the camera to be tested 300) and a voice coil motor (Aschwanden; Fig. 85, [0403]: actuators (e.g. voice coil motors) can be used for autofocus (AF)).

Regarding claim 3, The Li and Aschwanden combination teaches the autofocus testing method of claim 2, in addition Li discloses wherein in a process of controlling the camera module to capture images of each of the at least two test members ([0007]: control the camera to perform an autofocus image capture operation when the lens is aimed at one of the first and second focusing plates), in addition Aschwanden discloses the voice coil motor drives the lens to move along the axis to focus and capture images of the test members ([0190]: the control unit is configured to control the actuator means/actuator (e.g. voice coil motors) for automatically adjusting the focal length of the focus adjustable lens, particularly so as to provide an autofocus function of the optical device (e.g. camera)). The suggestion/ motivation for doing so would be as to provide an autofocus function of the optical device ([0190]).

Regarding claim 4, The Li and Aschwanden combination teaches the autofocus testing method of claim 2, in addition Aschwanden discloses wherein the step of recording the driving current of the camera module and an object distance between the camera module and one of the at least two test members comprises: recording the driving current of the voice coil motor and the object distance between the camera module and the test member ([0272]: storing an electrical current signal at which a generated image had a highest sharpness together with a measured distance between an optical device and an object (particularly said current signal and measured distance are stored in a semiconductor memory of the optical device)).

Regarding claim 5, The Li and Aschwanden combination teaches the autofocus testing method of claim 1, in addition Li discloses wherein the at least two test members comprise a first test member and a second test member, and the first test member is arranged between the camera module and the second test member (as illustrated by Figs. 1-3, [0032]-[0033]: first focusing plate 100 and second focusing plate 200 are located right in front of a lens of the camera to be tested 300 in sequence and with a space between each other).

Regarding claim 6, The Li and Aschwanden combination teaches the autofocus testing method of claim 5, except wherein an object distance between the camera module and the first test member is 15 cm, and an object distance between the camera module and the second test member is 35 cm.
Li discloses the distance between the camera to be tested 300 and the first focusing plate 100 is from 10 cm to 30 cm, and the distance between the camera to be tested 300 and the second focusing plate 200 is from 100 cm to 300 cm ([0048]). Therefore, taking Li teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accomplish wherein an object distance between the camera module and the first test member is 15 cm, and an object distance between the camera module and the second test member is 35 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Li teaches an autofocus testing device (Figs. 1-6, [0027]: apparatuses and methods for autofocus testing), comprising: 
at least two test members, and a computing device (Figs. 1-3, [0032]-[0033]: first focusing plate 100 and second focusing plate 200 are located right in front of a lens of the camera to be tested 300 in sequence and with a space between each other);
wherein a camera module and the at least two test members are fixed sequentially at different positions on one axis, and the camera module is controlled to capture images of each test member (Figs. 1-3, [0044]: the camera to be tested 300 can aim at the first focusing plate 100 and the second focusing plate 200 respectively, thus achieving the autofocus shooting under different distances); 
Li does not teach the computing device is configured to: record a driving current of the camera module and an object distance between the camera module and one of 
However, Aschwanden discloses the computing device is configured to: record a driving current of the camera module and an object distance between the camera module and one of the at least two test members, when a sharpness of the image of the test member reaches a preset threshold value; and generate a correspondence table between the driving currents and object distances ([0272]: storing an electrical current signal at which a generated image had a highest sharpness together with a measured distance between an optical device and an object (particularly said current signal and measured distance are stored in a semiconductor memory of the optical device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computing device is configured to: record a driving current of the camera module and an object distance between the camera module and one of the at least two test members, when a sharpness of the image of the test member reaches a preset threshold value; and generate a correspondence table between the driving currents and object distances as taught by Aschwanden into Li testing system. The suggestion/ motivation for doing so would be to calibrate an autofocus function of an optical device (Aschwanden: [0268]).

Regarding claim 10, The Li and Aschwanden combination teaches the autofocus testing device of claim 9, in addition Li discloses wherein the at least two test members comprises a first test member and a second test member, and the first test as illustrated by Figs. 1-3, [0032]-[0033]: first focusing plate 100 and second focusing plate 200 are located right in front of a lens of the camera to be tested 300 in sequence and with a space between each other).

Regarding claim 11, The Li and Aschwanden combination teaches the autofocus testing device of claim 10, except wherein a distance between the camera module and the first test member is 15 cm, and an object distance between the camera module and the second test member is 35 cm.
However, in addition Li discloses the distance between the camera to be tested 300 and the first focusing plate 100 is from 10 cm to 30 cm, and the distance between the camera to be tested 300 and the second focusing plate 200 is from 100 cm to 300 cm ([0048]). Therefore, taking Li teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accomplish wherein a distance between the camera module and the first test member is 15 cm, and an object distance between the camera module and the second test member is 35 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13, The Li and Aschwanden combination teaches the autofocus testing device of claim 9, except wherein the each of the at least two test 
However, in addition Li discloses that the focusing plate body 10 is a rectangular plate, certainly, in other aspects, the focusing plate body 10 may also be a plate of other common shapes, such as a circular plate and a rhombus plate ([0036]). Therefore, taking Li teaching, it would have been an obvious matter of design choice to design the two test member such that each of the at least two test members has a geometric shape, and the at least two test pieces can be combined into another geometric shape since the applicant has not disclosed that such geometric shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Li’s first focusing plate 100 and the second focusing plate 200.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Aschwanden combination as applied above, in view of Tsai  (US 20090279075 A1, hereinafter “Tsai”).

Regarding claim 7, The Li and Aschwanden combination teaches the autofocus testing method of claim 5, except wherein the first test member is arranged on a transparent plate, and the second test member is arranged on a light source plate.
However, Tsai discloses a testing chart includes a frame pattern 221 over a light source 21 (Figs. 1-3 and corresponding description).
 Therefore, taking Li additionally teaching on the first focusing plate 100 and the second focusing plate 200 may be wooden focusing plates, metal focusing plates or plastic focusing plates ([0036]), in view of Tsai teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first test member is arranged on a transparent plate, and the second test member is arranged on a light source plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Regarding claim 12, The Li and Aschwanden combination teaches the autofocus testing device of claim 10, except wherein the device further comprises a transparent plate and a light source plate, the first test member is arranged on the transparent plate, and the second test member is arranged on the light source plate.
However, Tsai discloses a testing chart includes a frame pattern 221 over a light source 21 (Figs. 1-3 and corresponding description).
 Therefore, taking Li additionally teaching on the first focusing plate 100 and the second focusing plate 200 may be wooden focusing plates, metal focusing plates or plastic focusing plates ([0036]), in view of Tsai teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device further comprises a transparent plate and a light source plate, the first test member is arranged on the transparent plate, and the second test member is arranged on the light source plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
s 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Aschwanden combination as applied above, in view of Kura et al. (US 20110291603 A1, hereinafter “Kura”).

Regarding claim 8, The Li and Aschwanden combination teaches the autofocus testing method of claim 1, except wherein each of the at least two test members has a geometric shape, and the at least two test members can be combined into another geometric shape; the method further comprises: determining whether the sharpness of the image of the test member reaches the preset threshold value, by grasping edges of the geometric shape and calculating the sharpness of the image of the edges.
However, in addition Li discloses that the focusing plate body 10 is a rectangular plate, certainly, in other aspects, the focusing plate body 10 may also be a plate of other common shapes, such as a circular plate and a rhombus plate ([0036]). Therefore, taking Li teaching, it would have been an obvious matter of design choice to design the two test member such that each of the at least two test members has a geometric shape, and the at least two test members can be combined into another geometric shape since the applicant has not disclosed that such geometric shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Li’s first focusing plate 100 and the second focusing plate 200.
Additionally, Kura discloses determining whether the sharpness of the image of the test member reaches the preset threshold value, by grasping edges of the geometric shape and calculating the sharpness of the image of the edges (Fig. 2, [0022]: sharpness can be obtained, after applying a high-pass filter to image signals, by extracting an edge component of each of the image signals and then by accumulating the edge components of the respective image signals. The image signal processor 70 determines the position of the lens 10, at which the sharpness is its maximum value, to be a focus position).
Therefore, taking Li and Aschwanden combination teaching in view of Kura teaching on obtaining a sharpness using an edge component of an image, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether the sharpness of the image of the test member reaches the preset threshold value, by grasping edges of the geometric shape and calculating the sharpness of the image of the edges as taught by Kura into Li and Aschwanden combination. The suggestion/ motivation for doing so would be to calculate a focus position (Kura: [0022]).

Regarding claim 14, The Li and Aschwanden combination teaches the autofocus testing device of claim 13, except wherein the computing device is further configured to: determine whether a sharpness of the image of one of the at least two test members reaches the preset threshold value, by grasping edges of the geometric shape and calculating the sharpness of image of the edges.
However, Kura discloses wherein the computing device is further configured to: determine whether a sharpness of the image of one of the at least two test members reaches the preset threshold value, by grasping edges of the geometric shape and calculating the sharpness of image of the edges (Fig. 2, [0022]: sharpness can be obtained, after applying a high-pass filter to image signals, by extracting an edge component of each of the image signals and then by accumulating the edge components of the respective image signals. The image signal processor 70 determines the position of the lens 10, at which the sharpness is its maximum value, to be a focus position).
Therefore, taking Li and Aschwanden combination teaching in view of Kura teaching on obtaining a sharpness using an edge component of an image, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the computing device is further configured to: determine whether a sharpness of the image of one of the at least two test members reaches the preset threshold value, by grasping edges of the geometric shape and calculating the sharpness of image of the edges as taught by Kura into Li and Aschwanden combination. The suggestion/ motivation for doing so would be to calculate a focus position (Kura: [0022]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697